t c memo united_states tax_court ethel linda frierson-harris petitioner v commissioner of internal revenue respondent docket no 25593-13l filed date ethel linda frierson-harris pro_se peter n scharff for respondent memorandum opinion laro judge petitioner while residing in new york petitioned the court under sec_6320 and sec_6330 for review of respondent’s determination to sustain the filing of a notice_of_federal_tax_lien nftl with respect to petitioner’s federal_income_tax liabilities for the and tax years years at issue currently the case is before the court on respondent’s motion for summary_judgment motion under rule a the court ordered petitioner to respond to the motion but she failed to do so the sole issue for decision is whether respondent is entitled to a summary adjudication that the office of appeals appeals did not abuse its discretion in rejecting petitioner’s proposed collection alternatives we hold that respondent is so entitled and we will grant respondent’s motion background our background statement of this case is derived from the pleadings the motion and the exhibits attached to the declaration that respondent filed in support of his motion petitioner did not file a federal_income_tax return for any year at issue as a result respondent prepared for each year a substitute for return that met the requirements of sec_6020 and issued to petitioner a statutory_notice_of_deficiency for each of the years at issue petitioner failed to file a petition challenging the notices of deficiency respondent subsequently assessed tax interest and penalties against petitioner for each of the years at issue aside from all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated income_tax_withholding petitioner failed to make any payments toward her assessed tax_liabilities for the years at issue on date respondent issued to petitioner by certified mail a letter final notice_of_intent_to_levy and notice of your right to a hearing fnil advising her that respondent intended to collect unpaid tax_liabilities for the years at issue the fnil further advised petitioner of her right to request a collection_due_process cdp hearing with appeals to request a cdp hearing petitioner had to complete a form request for a collection_due_process or equivalent_hearing and mail it to respondent within days from the date of the fnil on date respondent issued to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 setting forth petitioner’s unpaid tax_liabilities for the years at issue and advising her that she could request a cdp hearing to appeal the lien but had to do so by date on date petitioner submitted by fax a completed form requesting a cdp hearing with respect to both the fnil and the nftl on the form petitioner requested that respondent consider both an installment_agreement and an offer-in-compromise as collection alternatives if her request for a cdp hearing did not meet the requirements for a timely request petitioner requested a cdp equivalent_hearing by checking the appropriate box on the form petitioner designated her spouse michael wesley frierson-harris frierson- harris as her authorized representative for the purposes of the cdp hearing frierson-harris spoke with appeals by telephone on several occasions to discuss a potential resolution to petitioner’s tax_liabilities on date frierson- harris sent to appeals a letter stating that t he only issue we want to have heard is our offer to pay the taxes and penalties owed out of the sale auction of a condominium we owe sic on date settlement officer marilyn matthews so matthews issued to petitioner a letter scheduling a telephone conference for date and informing her that her requests for a cdp hearing with respect to the nftl and the fnil were untimely the date letter further stated that the telephone conference would serve as a cdp equivalent_hearing with respect to the nftl and the fnil in addition the date letter stated that in order for so matthews to consider alternative collection methods such as an offer-in-compromise or an installment_agreement petitioner had to provide a completed form 433-a collection information statement for wage earners and self-employed individuals in addition to supporting documentation signed form sec_1040 u s individual_income_tax_return for the and tax years and a copy of the condominium sales contract all within days of the date letter so matthews informed petitioner that she would not be able to consider collection alternatives unless these items were submitted to her in letters dated july and frierson-harris informed so matthews that petitioner disagreed with her determination that the cdp hearing requests were not timely frierson-harris further stated that neither petitioner nor frierson- harris would participate in the scheduled conference call unless so matthews reversed her determination as to the timeliness of petitioner’s cdp hearing requests in a letter dated date so matthews informed frierson-harris that the cdp hearing request with respect to the nftl was timely but the cdp hearing request with respect to the fnil was untimely so matthews extended the time to date for petitioner to provide the requested information and offered to reschedule both the cdp hearing and the cdp equivalent_hearing for a later date petitioner did not submit any of the requested materials to so matthews instead in a letter dated date frierson-harris informed so matthews that petitioner was not willing to participate in either a cdp hearing with respect to the nftl or a cdp equivalent_hearing with respect to the fnil until so matthews reversed her determination that with respect to the fnil petitioner’s form was untimely so matthews subsequently closed petitioner’s case and on date respondent issued to petitioner a notice_of_determination concerning collective action s under sec_6320 and or notice_of_determination for the years at issue upholding the filing of the nftl petitioner timely petitioned the court challenging the notice_of_determination with respect to both the nftl and the fnil we dismissed for lack of jurisdiction that part of petitioner’s petition that applied to the fnil discussion summary_judgment is intended to avoid unnecessary and expensive trials and to expedite litigation hodgson v commissioner tcmemo_2003_122 wl at summary_judgment is appropriate with respect to any or all of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine petitioner and frierson-harris jointly filed the petition because the notice_of_determination was issued solely to petitioner by order dated date we dismissed the petition insofar as it relates to frierson-harris for lack of jurisdiction dispute as to any material fact and that a decision may be rendered as a matter of law rule b see also neugebauer v commissioner tcmemo_2003_ wl at the moving party bears the burden of showing that there are no genuine issues of material fact and we draw factual inferences in a manner most favorable to the nonmoving party 85_tc_812 petitioner has raised no genuine dispute as to any material fact and respondent supported his motion with pleadings exhibits and an affidavit by so matthews which petitioner failed to contest accordingly we conclude that this case is ripe for summary_judgment see 477_us_317 sec_6321 imposes a lien in favor of the united_states on the property of a person who neglects or refuses to pay any_tax for which she is liable the lien arises at the time that the tax_liability is assessed and generally continues until the liability is satisfied sec_6322 in order for the lien to be valid against any purchaser judgment lien creditor mechanic’s_lienor or holder of a security_interest the secretary must file an nftl in compliance with the requirements of sec_6323 lindsay v commissioner tcmemo_2001_285 wl at aff’d 56_fedappx_800 9th cir when filing an nftl the secretary must provide the delinquent taxpayer with notice under sec_6320 of the nftl filing and cannot proceed with any collection activity until the taxpayer has been given the opportunity for an administrative review in the form of a cdp hearing or an equivalent_hearing sec_6320 see also sec_6330 115_tc_35 discussing the requirements of sec_6330 cunningham v commissioner tcmemo_2014_200 at the procedures with respect to an nftl cdp hearing are the same as those for a cdp hearing for a notice_of_levy under sec_6330 if the taxpayer requests such a hearing she may raise at the hearing any relevant issues related to the nftl filing or the unpaid tax including challenges to the underlying tax_liability where the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the liability offers of collection alternatives and challenges to the appropriateness of the collection actions sec_6320 sec_6330 the appeals officer making the determination as to whether to proceed with a collection action against the taxpayer must verify that the requirements of any applicable law or administrative procedure have been met consider the issues raised by the taxpayer at the hearing if any and evaluate whether the proposed collection action balances the government’s need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that a collection action be no more intrusive than necessary sec_6330 venhuizen v commissioner tcmemo_2012_ at after appeals makes a determination as to whether to proceed with its proposed collection action this court has jurisdiction to review the determination under sec_6330 we review the determination de novo only where the validity of the underlying tax_liability was properly at issue at the hearing 114_tc_176 we review the determination for abuse_of_discretion with respect to all other issues id pincite under the abuse_of_discretion standard of review we will not disturb appeals’ determination unless it is arbitrary capricious or without sound basis in fact or law venhuizen v commissioner at petitioner does not contest her underlying liabilities instead petitioner contends that with respect to her request for a cdp hearing respondent waited approximately a year to act ignored her request for a cdp hearing and made the determinations in the notice_of_determination against her objections accordingly we review respondent’s determination for abuse_of_discretion petitioner submitted her form request for a cdp hearing on date by letter dated date respondent scheduled a telephone cdp equivalent_hearing for date respondent’s account transcript shows that petitioner frierson-harris and respondent had regular and substantial contact in the intervening time with respondent asking for additional information or documentation concerning petitioner’s matter petitioner failed to provide this information in most instances during this intervening time the case was transferred between appeals branch offices after respondent learned of petitioner’s change_of address the case was subsequently reassigned to so matthews in the date letter so matthews stated that petitioner’s cdp hearing request was untimely by letter dated date frierson-harris contested this determination of untimeliness by letter dated date frierson-harris informed so matthews that neither he nor petitioner would participate in the scheduled date hearing by letter dated date so matthews revised her determination of untimeliness with respect to the cdp hearing request for the nftl extended the time for petitioner to submit requested documentation and indicated that she would schedule a new cdp hearing upon receipt of those documents by letter dated date frierson-harris informed so matthews that neither he nor petitioner would participate in a cdp hearing with respect to the nftl unless so matthews revised her determination that the form was untimely with respect to the fnil petitioner did not submit the information and documentation that so matthews requested so matthews was unable to consider petitioner’s proposed collection alternatives absent this documentation and thereafter closed the nftl case on the basis of the record in this case we find no procedural or substantive defects in appeals’ determination that would justify our disturbing so matthews’ decision to sustain the nftl filing a delay in cdp proceedings is in and of itself not sufficient to find that the internal_revenue_service abused its discretion where the primary factors contributing to the delay are petitioner’s failure to provide documentation and transfers of the case between appeals officers done in the regular course of business see 136_tc_475 aff’d 502_fedappx_1 d c cir the notice_of_determination confirms that so matthews verified that all requirements of applicable law and administrative procedure have been met see venhuizen v commissioner at so matthews’ correspondence with petitioner and frierson-harris demonstrates that she took petitioner’s concerns into account and revised her determination as to the issue of timeliness of the cdp hearing request at frierson-harris’ urging so matthews provided petitioner with more than one opportunity to submit substantiating information and documentation which petitioner failed to do see kanofsky v commissioner tcmemo_2010_46 wl at aff’d 424_fedappx_189 3d cir so matthews was unable to consider issues petitioner raised at the cdp hearing because petitioner refused to participate in a cdp hearing as a result so matthews closed the case an appeals officer is not required to attempt to negotiate with a taxpayer indefinitely kuretski v commissioner tcmemo_2012_262 at aff’d 755_f3d_929 d c cir so matthews thereafter made her determination on the basis of the information available to her balancing the need for efficient collection of tax with petitioner’s concerns that the collection action be no more intrusive than necessary and concluded that the notice was proper on these facts we conclude that appeals did not act arbitrarily capriciously or without sound basis in fact or law in addition the court finds there is no genuine dispute of material fact respondent’s motion for summary_judgment will be granted and respondent’s collection action will be sustained we have considered all of the parties’ arguments and to the extent not discussed herein we conclude they are irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
